DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction and maintaining a ledger, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
a storage unit configured to store a distributed ledger; and 
receive a transaction for a settlement operation associated with order placement and acceptance between prescribed organizations out of the organizations, and 
to store the transaction in the distributed ledger after building a prescribed consensus in the distributed ledger system, 
processing to manage a status in each of procedures in the settlement operation as state information of the distributed ledger, and 
processing to perform reconciliation processing of a relevant order placement or acceptance action in a case where a status of an amount of settlement in the state information becomes credit completed; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “processor”, “storage”, and “computation unit”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “processor”, “storage”, and “computation unit”, language; “storing”, “receiving”, “processing”, and “performing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction and recording the transaction in a ledger, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor”, “storage”, and “computation unit”, to perform the “storing”, “receiving”, “processing”, and “performing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “storing”, “receiving”, “processing”, and “performing” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claim 11 is substantially similar to claim 1, thus, it is rejected on similar grounds.


Therefore, claims 1-14 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8-12, and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ortiz, U.S. Patent Application Publication Number 2018/0268401.
As per claim 1, Ortiz explicitly teaches:

a computation unit configured to execute processing to receive a transaction for a settlement operation associated with order placement and acceptance between prescribed organizations out of the organizations, and (Ortiz at paras. 87-89 and 102-103) ( a private distributed ledger network 304 is utilized in combination with a public distributed ledger network 302. The network includes a computer-implemented system for blockchain transaction settlement, and the blocks represent private nodes that each may include, for example at least one computing device and configured to maintain and update a private distributed ledger. There may be a communication interface established between at least one of the plurality of private nodes and at least one public node of a plurality of public nodes which maintain and update a public distributed ledger.)
to store the transaction in the distributed ledger after building a prescribed consensus in the distributed 15ledger system, (Ortiz at paras. 76-78) (For example, with respect to cryptocurrencies, consensus rules are utilized to determine whether a transaction is authorized, and the way in which transaction records are propagated determine how a transaction is ultimately recorded on the distributed ledger. These propagation rules, for example, may be adapted to account for double spending attempts through the use of majority determinations and time codes, etc.)

processing to perform reconciliation processing of a relevant order placement or acceptance action in a case where a status of an amount of settlement in the state information becomes credit completed.  (Ortiz at paras. 81-83, 120-123, and 137-139) ( a private distributed ledger network 304 is utilized in combination with a public distributed ledger network 302. The network includes a computer-implemented system for blockchain transaction settlement, and the blocks represent private nodes that each may include, for example at least one computing device and configured to maintain and update a private distributed ledger. There may be a communication interface established between at least one of the plurality of private nodes and at least one public node of a plurality of public nodes which maintain and update a public distributed ledger.)
As per claim 2, Ortiz explicitly teaches:  wherein the prescribed node executes processing to acquire information on a credit event concerning a prescribed account from a prescribed financial institution system upon receipt of a credit confirmation instruction from a user or in accordance with a status of a payment procedure of the amount of settlement in the state information, processing to issue a transaction concerning credit of the amount of settlement in a case where the information indicates the credit of the amount of settlement of the order placement or acceptance action, and to store the transaction in the distributed ledger after building the consensus, and 
As per claim 3, Ortiz explicitly teaches:  wherein the prescribed node determines a status of each procedure in the settlement operation associated with an order placement or acceptance action of any of a prescribed organization satisfying a predetermined condition and an organization operating the prescribed node by referring to the state information, and displays the status of each procedure on an output unit.  (Ortiz at paras. 3-5) ( In accordance with an aspect, there is provided a computer-implemented system for blockchain transaction settlement. The system having a loyalty platform comprising: a plurality of private nodes, each private node including at least 
As per claim 4, Ortiz explicitly teaches:  wherein in a case where the prescribed node receives a user instruction to carry out a payment registration concerning a certain procedure out of the procedures of which statuses are displayed on the output unit, the certain procedure representing billing registration processing with a status indicated as completed, the prescribed node issues a transaction concerning a payment procedure in the amount of settlement indicated in the billing registration, stores the transaction in the distributed ledger after building the consensus, and updates the status of the payment procedure in the state information with payment registration completed.  (Ortiz at paras. 191-193) (A loyalty transaction has different data objects such as for example: rewards transaction ID, rewards account number, rules applied, payment transaction ID, type or rewards operation type, merchant list, and so on. A loyalty transaction 1606 is of a rewards operation type 1620 (type of loyalty event). The rewards operation type 1620 has different data objects such as for example: earn, redeem, reverse, refund and so 
As per claim 5, Ortiz explicitly teaches:  wherein in a case where the prescribed node receives a user instruction to perform payment in installments in a prescribed number of times concerning the certain procedure out of the procedures of which statuses are displayed on the output unit, the certain procedure representing the billing registration processing with the status indicated as completed, the prescribed node issues a transaction concerning the payment procedures in the number of times corresponding to the prescribed number of times each in an amount obtained by dividing the amount of settlement indicated in the billing registration by the prescribed number of times, stores the transaction in the distributed ledger after building the consensus, and updates the status of the payment procedures in the state information with payment registration completed.  (Ortiz at paras. 191-193) (A loyalty transaction has different data objects such as for example: rewards transaction ID, rewards account number, rules applied, payment transaction ID, type or rewards operation type, merchant list, and so on. A loyalty transaction 1606 is of a rewards operation type 1620 (type of loyalty event). The rewards operation type 1620 has different data objects such 
As per claim 7, Ortiz explicitly teaches:  wherein a specific node determined in advance out of the nodes of the distributed ledger system executes the reconciliation processing, the processing to acquire the information on the credit event, the processing to issue the transaction concerning the credit of the amount of settlement and to store the transaction in the distributed ledger after building the consensus, and the processing to update the status of the amount of settlement in the state information with credit completed.  (Ortiz at paras. 30-40) (Specifying in advance the usage of private and/or public nodes in executing the reconciliation processing.  In accordance with another aspect, at least one private node is configured for: receiving from a device associated with at least one of the public nodes, via the at least one communication interface, a notification message identifying a transaction for posting; monitoring at least one of the public nodes for an indication that the transaction has been cleared on the public distributed ledger; and upon obtaining the confirmation that the transaction has 
Claims 8-12 and 14 are substantially similar to claims 1-5, and 7, thus, they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Ortiz, U.S. Patent Application Publication Number 2018/0268401; in view of Pellew, WIPO Patent Application Publication Number WO2017/190175.
As per claim 1, 
Ortiz does not explicitly teach, however, Pellew does explicitly teach:  

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ortiz and Pellew to provide wherein in a case where the prescribed node receives a 
Claim 13 is substantially similar to claim 6, thus, it is rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3698